61767: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61767


Short Caption:BRADY, VORWERCK, RYDER & CASPINO VS. NEW ALBERTSON'S, INC. (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. District Court


Lower Court Case(s):NONECase Status:Rehearing Denied


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/21/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantBrady, Vorwerck, Ryder & CaspinoKaleb D. Anderson
							(Lipson Neilson Cole Seltzer & Garin, P.C.)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Joseph Garin
							(Lipson Neilson Cole Seltzer & Garin, P.C.)
						


AppellantEstate of W. Dennis RichardsonKaleb D. Anderson
							(Lipson Neilson Cole Seltzer & Garin, P.C.)
						Joseph Garin
							(Lipson Neilson Cole Seltzer & Garin, P.C.)
						


RespondentNew Albertson's, Inc.Richard A. Englemann
							(Prince & Keating, LLP)
						Dennis M. Prince
							(Prince & Keating, LLP)
						Eric N. Tran
							(Prince & Keating, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/05/2014OpenRemittitur



14-25876: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/25/2012Filing FeeFiling Fee due.


09/25/2012Order/IncomingFiled Order Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Gloria M. Navarro, U.S. District Court Judge.12-30291




09/28/2012Order/ProceduralFiled Order Directing Submission of Filing Fee. Appellants and respondent shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.12-30714




10/10/2012Filing FeeFiling Fee Paid from Appellant. $125.00 from Lipson, Neilson, Cole, Seltzer & Garin, P.C.  Check no. 2456.


10/30/2012Order/ProceduralFiled Order Directing Payment of Filing Fee. Respondent shall have 11 days from the date of this order to remit the sum of $125 to this court.12-34131




11/09/2012MotionFiled Appellant's Motion for Stay of Proceedings.12-35517




11/09/2012Notice/IncomingFiled Notice of Compliance with Order Directing Payment of Filing Fee12-35549




11/09/2012Filing FeeFiling Fee Paid. $125.00 from Prince & Keating, LLP.  Check No. 53235.


11/14/2012Filing FeeFiling Fee Paid. $250.00 from Lipson, Neilson, Cole, Seltzer & Garin, P.C.  Check No. 2468.


11/14/2012Notice/IncomingFiled Notice of Compliance with Order Directing Payment of Filing Fee.12-36171




11/19/2012MotionFiled Respondent's Opposition to Motion for Stay of Proceedings.12-36703




11/20/2012Notice/IncomingFiled Notice of Withdrawal of Motion for Stay of Proceedings.12-36751




11/20/2012Notice/IncomingFiled Notice of Association of Counsel (Robert L. Eisenberg of Lemons, Grundy & Eisenberg has been associated as counsel for appellant).12-36753




02/22/2013Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing. Appellants: 45 days from the date of this order to file and serve an opening brief and appendix. Respondent: 30 days to file and serve an answering brief. Appellants: 20 days to file and serve any reply brief. The parties are further directed to prepare and file a joint appendix containing certified copies of any relevant portion of the record. The appendix shall be filed no later than the date when the opening brief is filed. Fn1[On November 20, 2012, appellants filed a notice of withdrawal of its November 9, 2012, motion for a stay of proceedings. We construe that notice as a motion to voluntarily withdraw the motion for a stay, and we grant the motion.]13-05577




04/02/2013MotionFiled Stipulation for Extension of Time for Opening Brief.13-09625




04/02/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: May 8, 2013.13-09629




05/09/2013BriefFiled Appellant's Opening Brief.13-13622




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 1.).13-13623




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 1 Continued).13-13626




05/09/2013AppendixFiled  Joint Appendix (Appellant's Appendix Vol. 1 Continued).13-13627




05/09/2013AppendixFiled  Joint Appendix (Appellant's Appendix Vol. 2).13-13628




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 2 Continued).13-13629




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 3).13-13630




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 3 Continued).13-13632




05/09/2013AppendixFiled Joint Appendix (Appellant's Appendix Vol. 4).13-13634




05/29/2013MotionFiled Stipulation for Extension of Time for Answering Brief.13-15843




05/29/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file answering brief is approved. Due date: July 10, 2013.13-15848




07/10/2013MotionFiled Motion for Extension of Time to File Respondent's Answering Brief.13-20164




07/12/2013Notice/IncomingFiled Errata to Motion for Extension of time to File Respondent's Answering Brief.13-20496




07/23/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent's answering brief due: August 12, 2013.13-21567




08/13/2013BriefFiled Respondent New Albertson's Inc.'s Answering Brief.13-23710




08/13/2013AppendixFiled Respondent New Albertson's Inc.'s Appendix Volume 1.13-23711




08/23/2013MotionFiled Stipulation for Extension of Time for Reply Brief.13-25012




08/23/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief Due September 24, 2013.13-25015




09/20/2013MotionFiled Motion for Extension of Time for Filing Reply Brief.13-28134




09/30/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Reply brief due: October 23, 2013.13-29062




10/23/2013BriefFiled Appellant's Reply Brief.13-31910




10/23/2013Case Status UpdateBriefing Completed/To Screening.


03/21/2014Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Oral argument will not be scheduled in this matter, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-09025




03/21/2014Case Status UpdateSubmitted for Decision.


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Question answered." Fn1[The clerk of this court shall amend the caption on this docket to conform with the caption on this opinion.] Before the Court EN BANC. Author: Saitta, J. Majority: Saitta/Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry. 130 Nev. Adv. Opn. No. 68. EN BANC14-25876




08/21/2014Post-Judgment PetitionFiled Petition for Rehearing.14-27633




08/21/2014Filing FeeFiling fee paid. E-Payment $150.00 from Robert L. Eisenberg.


08/27/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondent: 15 days to file and serve an answer to the petition.14-28367




09/09/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answer to Petition for Rehearing due:  September 18, 2014.14-29732




09/09/2014MotionFiled Motion for Extension of Time to File Answer to Petition for Rehearing.14-29916




09/11/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent shall have until October 2, 2014, to file and serve its answer to the petition.14-30110




09/30/2014MotionFiled Motion for Extension of Time to File Answer to Petition for Rehearing (Third Request).14-32478




10/01/2014Order/ProceduralFiled Order Granting Motion.  Respondent's Answer to Petition for Rehearing due:  October 9, 2014.14-32679




10/09/2014Post-Judgment PetitionFiled Respondent New Albertson's, Inc.'s Answer to Brady Vorwerck, Ryder & Caspino's Petition for Rehearing.14-33639




11/10/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-36980